I agree that as to the alleged release there was a fact issue easily susceptible of decision for plaintiff. Beyond that I cannot concur in this decision. Plaintiff's testimony, taken as a whole, compels the conclusion, in my judgment, that he submitted his proof of claim to defendant with the doctor's certificate a part of it. His own statement, on one side of the document, consisting of questions and answers, was signed by him. The reverse of the paper was given over to the "Attending Physician's Final Report of Sickness." It was signed by Dr. List as "attending physician." No question is made as to the genuineness of Dr. List's signature or that he was the attending physician. His statement was that plaintiff's sickness was "syphilis tertiary" accompanied by "possible catarrhal jaundice" and "possible arsenical hepatitis." Later on there is a statement that the claimant had previously received treatment for syphilis. Plaintiff admitted, as to the physician's statement, that he had his "own doctor certify to that" and obtained the doctor's signature in order to make settlement with the insurance company. His weak denial elsewhere in his testimony that he had anything *Page 437 
to do with procuring the doctor's statement becomes altogether immaterial in view of its unquestioned genuineness.
Plaintiff's testimony, referred to in the majority opinion, "that he never had the venereal disease referred to," comes down at last to his more particular statement that so far as he knew he had never had syphilis, and that "the doctor told me it was yellow jaundice, that's what they said when they took me to the hospital and examined me." I cannot ascribe to that equivocal and hearsay statement the effect of overcoming the unquestioned diagnosis made and certified by the attending physician. The latter made a prima facie case for defendant (14 R.C.L. 1446) which, as I view the record, has not been overcome. Hence my dissent.